Beck, J.
— I. The plaintiff Andrews became a party to the action upon his petition of intervention. The original petition was filed May 19, 1886, and the intervenor’s petition was filed July 7, 1886. The defendant, in his answer, admits that when the original petition was filed he kept a saloon in the building therein described, but he alleges that when his answer was filed,February 3, 1888, he had quit the business, and was not then keeping a saloon. The evidence shows that until a motion for a temporary injunction was made in' this case, on the third day of February, 1888, defendant was engaged in keeping the saloon as he had been when the action was commenced, but that after that date he quit selling intoxicating liquors. The district court, on the ground, doubtless, that defendant, at the time of the trial, February 3, 1888, was not engaged in selling intoxicating liquors, and had not been' after January 30, 1888, dismissed the petition, declining to enter a decree providing for the abatement of the nuisance, but entered a judgment against defendant for costs, including fees allowed to plaintiff’s counsel. Defendant does not appeal, and no question therefore arises as to the correctness of the action of the court in rendering judgment against defendant for costs after dis missing the petition.
II. The district court ought, up on the evidence, to have rendered a decree abating the nuisance, and enjoining defendant from maintaining it by the unlawful sale of intoxicating liquors. The evidence required such a decree, in view of the fact that it was shown and admitted by defendant in his answer that since the commencement of the action, and up to three or four days before he .filed his answer and the trial, he had been engaged in keeping a saloon. The court will not hear with favor and indulgence a defendant admit that for years he has been engaged in the violation of the law, and claim protection and escape from the penalties *311and remedies provided for by the statute on the ground of reformation for the brief time of three or four days. Defendant admits that he did violate the law, but asks to be relieved from the restraints of an injunction on the ground that he has quit violating the law. Reformation of such brief duration, and profession of obedience to the law supported by practice of obedience for only three or four days, are not sufficiently pursuasive to win confidence that the defendant will not again maintain the nuisance which he has so recently suspended. Our conclusions are in accord with our prior rulings. See Judge v. Kribs, 71 Iowa, 183; Danner v. Hotz, 74 Iowa, 389. The decision of the district court is reversed, and a decree will be entered in this court forever restraining defendant from unlawfully selling intoxicating liquors in the premises described in the petition, and containing such other orders as will efféctually abate the nuisance. Reversed.